DETAILED 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Introduction
The following is a non-final office action in response to the communications received on August 12, 2021. Claims 1, 10, 12 and 18 have been amended. 
Currently, claims 1-21 are pending, and claims 1, 12 ad 18 are independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on August 12, 2021 has been entered.

Response to Amendments
The 35 U.S.C. § 112(b) rejection to claims 1, 12 and 18 as set forth in the previous Office Action is withdrawn in response to Applicant’s amendments.
Applicant’s amendments to claims 1, 10, 12 and 18 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-21 has been maintained. 

Response to Arguments
Applicant’s arguments filed on 08/12/2021 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the claims recite an improvement to a technology for administering real-time dynamic consumer surveys via dynamically created follow-up questions using predictive modeling.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Making improvement to the operation for administering consumer surveys electronically is not an improvement to a technology or a technical field because the claim still recites an abstract idea, and the recited additional elements do not integrate the abstract idea into a practical application. That is, “using the predictive modeling for dynamically create a follow-up question to prompt the consumer to input additional information” does not reflect any improvement to the functioning of the computer itself, or another technology or technical field. Instead, using the computer components as tools for administering consumer surveys may improve the consumer experiences. However, in order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised Guidance. 
Further, using “a graphic-user interface” for administering real-time dynamic consumer surveys is merely adding the words “apply it” or using “a particular machine” with an abstract idea, or mere instructions to implement an abstract idea on a computer. See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“‘Claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ [is] insufficient to render the claims patent eligible . . . .” (citation omitted)).
   
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that claim 1 uses predictive modeling as a solution to the problem of overly burdensome electronically administered surveys is similar to the way that the claims at issue in Enfish were directed to a specific implementation of a solution to a problem in the software arts.
In response to Applicant’s arguments, the Examiner respectfully disagrees. Applicant’s claims are unlike the claims in Enfish either. In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique (i.e., embodied in the self-referential table, namely configuring a memory according to a logic table, said logical table including: configuring a memory according to a logical table, through a four-step algorithm…)—in how computers could carry out one of their basic functions of storage and retrieval of data. See Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). In contrast, with respect to the recited “predictive modeling”, neither the claim nor the Specification describe any technical arrangement such as: “configuring the memory according to a logical table, creating a logical table that need not be stored contiguously in the computer memory, assign each row and column an object identification number act as a pointer…” See Enfish LLC v. Microsoft Corp., 118 USPQ2d 1684, 1688 (Fed. Cir. 2016). Thus, the present case is different: although the invention may improve the ways to administer consumer surveys, which is not an improvement to the computer memory or to the computer itself, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. FairWarning, 839 F.3d at 1095.


In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that assuming, arguendo, that claim 1 does recite a judicial exception that falls under one of the abstract idea groupings defined in the 2019 PEG, which Applicant strongly denies, the 2019 PEG states that “A claim is not “directed to” a judicial exception, and thus is patent-eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception.” 

Again, providing “a graphic-user interface” and “providing a processor” for [user] administering real-time dynamic consumer surveys may improve the administrative operations of the user in managing consumer survey, but not an improvement to the technology of the graphic-user interface or the functioning of the computer itself. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer). Accordingly, the claims as a whole does not integrate the recited judicial exception into a practical application.




In the Remarks on page 12, Applicant argues that Chu does not teach “dynamically create a follow-up question…using predictive modeling,” and “prompt the consumer to input additional information that includes the entity corresponding to the user-defined attribute”, as in claim 1. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. Van Luchene discloses one or more survey questions are sent to the searcher, the answers  provided by the searcher to these survey questions are then used to refine the search results (see ¶ 65); additional follow-on questions may be provided to the searcher depending upon which question the searcher responds to (see ¶ 72); and, according to some embodiments, these (survey questions, follow-on questions) may be generated dynamically, such that search result, surveys, products and/or other actions may be presented to the searcher in real time as the searcher types answers into the survey questionnaire (see ¶ 73-74). Van Luchene implicitly teaches dynamically generating the one or more survey questions and the additional follow-on questions. Thus, the answers from the additional follow-on questions encompass additional information that includes the entity corresponding to the user-defined attribute such as “are you interested in purchasing accessories for the GPS system?” And “are you interested in maintaining a GPS system that you currently own?” (see ¶ 67-71).
Chu was cited to explicitly teach the phrase “generating a follow-up question”.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Here, claims 1-11 are directed to a system comprising a memory and a processor, which falls within the statutory category of a machine; claims 12-17 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine; claims 18-21 are directed to a method for conducting real-time dynamic consumer surveys, which falls within the statutory category of a process, which falls within the statutory category of a process. Step 1 satisfied.
In Step 2A of Alice, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception.
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).
Taking the method claims 18-21 as representative, claim 18 recites a method for conducting real-time dynamic consumer surveys by providing a graphic-user interface for administering the real-time consumer survey, providing a set of user-defined entities of interest related to a good or service stored in a data storage, providing a set of user-defined attributes of interest related to a good or service, providing a processor coupled to the data storage and a memory device including instructions. The claim, as described, is providing a set of computer components for administering the consumer survey. These computer components are recited at a 
The claims further recite the limitations of “analyzing text of said response to the open-end prompt to identify the presence of a user-defined entity or a user-defined attribute, determining that the text of said response to the open-ended prompt does not include one of  the user-defined entity that corresponds to the user-defined attribute, evaluating the linguistic connectivity between the user-defined entity and the user-defined attribute using natural language processing (NLP) or computational linguistics, determination of a verb-phrase within the text of the response, determining a subject, object, and verb of the response.” The limitations, as drafted, are processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “executed by the processor” and the terms “using predictive modeling” and “using automated linguistics-based analyses,” nothing in the claims precludes these steps from practically being performed in the human mind (including observation, evaluation, judgement, opinion), or by human using pen and paper. Therefore, the claims as a whole recites limitations fall within the certain methods of organizing human activity grouping and mental processes grouping. The mere nominal recitation of generic computer components do not take the claims out of the methods of organizing human activity grouping and mental processes grouping. Thus, the claims recite more than one abstract idea. See 84 Fed. Reg. 52. Accordingly, because the claim recites at least one abstract idea, the analysis proceed to Prong Two.  

Beyond the abstract idea as discussed above, the claims recite the additional elements including providing “a graphic-user interface” for administering real-time dynamic consumer surveys, providing a set of user-defined …in “a data storage”, providing “a processor” coupled to the data storage, “a memory device” including instructions, and the terms “using predictive modeling” and “using automated linguistics-based analyses”, which are no more than generic computer components. These computer components are recited at a high level of generality and are invoked as tools to perform generic computer functions such as displaying a graphic-user interface, storing data in a data storage, executing computer instructions in memory. None of the limitations in the claims, whether taken individually or in an order of combination, reflects an improvement to the functioning of a computer itself, or another technology or technical field. Thus, simply implementing the abstract idea with the generic computer components do not integrate the abstract idea into a practical application. Further, providing “a graphic-user interface” and “providing a processor” for [user] administering real-time dynamic consumer surveys may improve the administrative operations of the user in managing consumer survey, but not an improvement to the technology of the graphic-user interface or the functioning of the computer itself. See FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer). Accordingly, the claims as a whole does not integrate the recited judicial exception into a practical application. Thus, the claims are directed to an abstract idea, the analysis proceed to Step 2B.   
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic. The same analysis applies here in Step 2B.
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC. v. AV Auto. LLC, 823 f.3d 607, 610,118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network). In fact, the Specification supports the view of generic computer is capable for implementing the steps, such as “The processor may be any conventional general purpose single or multi-chip processor as is known in the art” and “Computer terminals represent any type of device that can access a computer network. Devices such as PDA’s, cell phones, personal computers, lap top computer, tablet computers, mobile devices, or the like could be user” (See ¶ 74-75). These additional elements alone or in combination, when given their broadest reasonable interpretation and in light of the specification, do not amount to significantly more than the abstract idea. See Alice, 573 U.S. at 217; Office Guidance, 84 Fed. Reg. at 56; see also MPEP § 2106.05.
For the foregoing reasons, claims 18-21 cover subject matter that is judicially-excepted from patent eligibility under §101 as discussed above, the other claims 1-11 and 12-17 also parallel claims 18-21—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 12, 14-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene (US 2007/0192166), and in view of Strubbe et al., (US 6795808 B1, hereinafter: Strubbe), and further in view of Smeed et al., (US 2010/0131463, hereinafter: Smeed).
As per claim 1, Van Luchene discloses a system for a graphic-user interface for administering real-time dynamic consumer surveys (see ¶ 315), the system under control of one or more computer systems configured with executable instructions, comprising:
a user-defined data storage containing user-defined list of entities (see Abstract; ¶ 142, ¶ 168-170, ¶ 267, and ¶ 303-308);
a user-defined data storage containing a user-defined list of attributes (see Abstract; ¶ 79-83, ¶ 101, ¶ 196, and ¶ 315);
a user-defined data storage containing user-defined entities corresponding to individual attributes in the user-defined list of attributes (see ¶ 78-81, and ¶ 310-312);
a user-defined data storage containing user-defined attributes corresponding to individual entities in the user-defined list of entities (see ¶ 78-81, and ¶ 310-312);
a processor (See ¶ 53-54);

generate a prompt to the graphic-user interface for display to a consumer of a specific good or service, the prompt being directed to an open-ended question regarding the consumer’s experience with said good or service (See ¶¶ 85, 100, 315 and ¶ 654);
receiving input via the graphic-user interface that provides a response to the open-ended question and (i) analyze text of a response input to the graphic-user interface by the consumer in response to the prompt (see ¶ 267, ¶ 310 and ¶ 610), (ii) parse the text of the response into component parts (See ¶ 196, ¶ 199-201 and ¶ 494), (iii) access the user-defined data storage containing the user-defined list of entities to determine if any component parts of the text of the response correspond to any of the list of entities (see ¶ 52, ¶ 142 and ¶ 315), and (iv) access the user-defined data storage containing the user-defined list of attributes to determine if any component parts of the text of the response correspond to any of the list of attributes (See ¶ 101, ¶ 477 and ¶ 315);
wherein if a user-defined entity is located in the response, access the data storage containing user-defined attributes corresponding to individual entities to determine if an attribute corresponding to the located user-defined entity is present in the response (see ¶ 65-71, ¶ 105-108, ¶ 121-122, ¶ 196, ¶ 487 and ¶ 730-734);
wherein if a user-defined attribute is located in the response and an entity corresponding to the user-defined attribute is not located in the response: dynamically create a follow-up question regarding the user-defined attribute using predictive modeling to prompt the consumer to input additional information that includes the attribute corresponding to the user-defined entity, and display the follow-up question in the graphic-user interface (see ¶ 65-71, ¶ 121-122, ¶ 144-148, ¶ 196, ¶ 315, ¶ 487 and ¶ 676); and
wherein if a user-defined entity is located in the response and an attribute corresponding to the user-defined entity is not located in the response: dynamically create a follow-up question regarding the user-defined entity using predictive modeling to prompt the consumer to input additional information that includes the attribute corresponding to the user-defined entity, and display the follow-up question in the graphic-user interface (see ¶ 65-71, ¶ 121-122, ¶ 144-148, ¶ 196, ¶ 315, ¶ 487 and ¶ 676).

Van Luchene does not explicitly disclose a user-defined data storage for storing the various data; however, Strubbe in an analogous art for performing product survey discloses a data storage of a database contains the specific answers and information about questions for a topic, the database has pre-defined answers linked together by question templates (see col. 3, ll. 15-39 and col. 7, ll. 17-63. Strubbe suggests at a data storage storing database contains the predefined questions and answers for the survey). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses one or more survey questions are sent to the searcher, if a searcher responds by indicating interest in a car GPS, the searcher could be asked an additional follow-on question such as “Are you interested in purchasing a car GPS unit?” generating the survey based on the geographic location and the keyword string, outputting the survey, receiving an answer, and outputting an advertisement based on the answer. See ¶ 65-71, ¶ 144-148 and ¶ 315.  
Van Luchene and Strubbe do not explicitly disclose dynamically create a follow-up question by using a predictive modeling; however, Smeed in an analogous art for generating customized observation questions to meet the particular needs of a client discloses
  dynamically create a follow-up question regarding the user-defined attribute using predictive modeling (see ¶ 24, ¶ 28, and claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 

As per claim 2, Van Luchene discloses wherein the memory device further includes instructions that, when executed by the processor, causes the system to determine whether the user-defined attribute and the user-defined entity comprise an entity/attribute pair by cross-referencing the user-defined attribute and the user-defined entity against the user-defined data storage containing the user-defined attributes corresponding to the individual entities in the user-defined entities corresponding to the individual attributes in the user-defined list of attributes (see ¶ 101, and ¶ 142-143).

As per claim 3, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the system of claim 2, wherein the memory device further includes instructions that, when executed by the processor, causes the system to analyze the response and parses the response into component parts to identify a subject, object, and verb within the response (see Abstract; col. 3, ll. 40-61, col. 19, ll. 51-67).

As per claim 4, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the system of claim 3, wherein the memory device further includes instructions that, when executed by the processor, causes the system to analyze the response and parse the response into component parts to identify an adjective in the response (see col. 21, ll. 49 to col. 23, ll. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of 

As per claim 5, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the system of claim 3, wherein the memory device further includes instructions that, when executed by the processor, causes the system to analyze the response to identify a sentiment measure regarding said goods or services (see col. 11, ll. 36 to col. 12, ll. 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, Van Luchene discloses the system of claim 1, wherein if a user-defined attribute is identified, generate a closed-ended question directed to the attribute (see ¶ 120, ¶ 165, ¶ 109-110, ¶ 424 and ¶ 667-672).

As per claim 7, Van Luchene discloses the system of claim 1, wherein if a user-defined entity is identified, generate a closed-ended question directed to the entity (see ¶ 120, ¶ 165, ¶ 312, ¶ 424 and ¶ 730-733).

As per claim 8, Van Luchene discloses the system of claim 6, wherein the closed-ended question comprises a request to rate consumer sentiment with respect to the attribute (see ¶ 165 and ¶ 654).

As per claim 9, Van Luchene discloses the system of claim 7, wherein the closed-ended question comprises a request to rate consumer sentiment with respect to the entity (see ¶ 114 and ¶ 654).

As per claim 12 Van Luchene discloses a system for a graphic-user interface for administering real-time dynamic consumer surveys (see ¶ 315), the system under control of one or more computer systems configured with executable instructions, comprising:
one or more user-defined data storage units containing a user-defined list of entities, a user-defined list of attributes (see Abstract; ¶ 79-83, ¶ 101, ¶ 142, ¶ 168-170, ¶ 196, ¶ 267, ¶ 303-308 and ¶ 315), a user-defined data storage containing user-defined entities corresponding to individual attributes in the user-defined list of attributes (see ¶ 78-81, and ¶ 310-312), and a user-defined data storage containing user-defined attributes corresponding to individual entities in the user-defined list of entities (see ¶ 78-81, and ¶ 310-312).
a processor coupled to the user-defined storage units (See ¶ 53-54);
a memory device including instructions that (see ¶ 54), when executed by the processor, causes the system to:
 (a) generate a prompt that provides a closed-ended question to the graphic-user interface for display to a consumer of a specific good or service , the closed-ended question being directed to a user-defined topic related to the consumer’s experience with the specific good or service (see ¶ 120, ¶ 165 and ¶ 424); 
(b) generate a prompt that provides an open-ended question to the graphic-user interface for display to the consumer of the specific good or service, the open-ended question being directed to the consumer’s experience with said good or service (see ¶ 120, ¶ 165 and ¶ 424);
(c)  receive input via the graphic-user interface that provides a response to the open-ended question and (i) analyzes text of a response received from the consumer to the open-ended question (see ¶ 267, ¶ 310 and ¶ 610), (ii) parses the text of the response into component parts (See ¶ 196, ¶ 199-201 and ¶ 494), (iii) accesses the user-defined data storage unit containing the user-defined list of entities to determine if any component parts of the text of the response correspond to any of the list of entities (see ¶ 52, ¶ 142 and ¶ 315), and (iv) accesses the user-defined data storage 
 (d) wherein if the user-defined entity or the user-defined attribute are not located in the response, dynamically create an open-ended question using predictive modeling for display to the consumer in the graphic-user interface, where the open-ended question is directed to the user-defined topic used in the closed-ended question to prompt the consumer to provide the user-defined entity or the user-defined topic to obtain an entity/attribute pair for the user-defined topic (see (see ¶ 65-71, ¶ 121-122, ¶ 144-148, ¶ 196, ¶ 315, ¶ 487 and ¶ 676)). 

Van Luchene discloses a database or repository contains information about an end user’s previous search activity, a number of database such as, survey database may be used to maintain and track survey question, survey answers, such as questions associated with Hyundai dealer and answers corresponding to the questions (see ¶ 77-83, and ¶ 86).
Van Luchene does not explicitly disclose a user-defined data storage for storing the various data; however, Strubbe in an analogous art for performing product survey discloses a data storage of a database contains the specific answers and information about questions for a topic, the database has pre-defined answers linked together by question templates (see col. 3, ll. 15-39 and col. 7, ll. 17-63. Strubbe suggests at a data storage storing database contains the predefined questions and answers for the survey). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses one or more survey questions are sent to the searcher, if a searcher responds by indicating interest in a car GPS, the searcher could be asked an additional follow-on 
Van Luchene and Strubbe do not explicitly disclose generating the follow-up question by using a predictive modeling; however, Smeed in an analogous art for generating customized observation questions to meet the particular needs of a client discloses
  dynamically create a follow-up question regarding the user-defined attribute using predictive modeling (see ¶ 24, ¶ 28, and claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene and in view of Strubbe to include the teaching of Smeed in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more dynamic solution to create customized survey questions, enabling better decision. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Van Luchene discloses the system of claim 12, following the open-ended question in element (e), 
if a user-defined attribute is located in the response, access the data storage unit containing user-defined entities corresponding to individual attributes to determine if an entity corresponding to the located user-defined attribute is present in the response (see ¶ 65-71, ¶ 105-108, ¶ 121-122, ¶ 196, ¶ 487 and ¶ 730-734);
if a user-defined entity is located in the response, access the data storage unit containing user-defined attributes corresponding to individual entities to determine if an attribute corresponding to the located user-defined entity is present in the response (see ¶ 65-71, ¶ 105, ¶ 121-122, ¶ 133-135, ¶ 196, ¶ 267 and ¶ 424);
if a user-defined attribute is located in the response and an entity corresponding to the user-defined attribute is not located in the response, generate a follow-up question prompting 
if a user-defined entity is located in the response and an attribute corresponding to the user-defined entity is not located in the response, generate a follow-up question prompting the consumer to provide additional information regarding the located entity (see ¶ 65-71, ¶ 105, ¶ 121-122, ¶ 133-139, ¶ 196, ¶ 267 and ¶ 424).

As per claim 15, Van Luchene discloses the system of claim 14, wherein a plurality of terms within the user-defined data storage units are tagged as yielding insufficient information to the user of the system (see ¶ 318-321 and ¶ 482-483).

As per claim 16, Van Luchene discloses the system of claim 15, wherein if a tagged term is located within the text of the response, provide a follow-up question prompting the consumer to provide additional information with respect to the tagged term (see ¶ 65, ¶ 196, ¶ 424 and ¶482).

As per claim 17, Van Luchene discloses the system of claim 16, wherein, the follow-up question prompting the consumer to provide additional information with respect to the tagged term comprises a located attribute or entity and the tagged term (see ¶ 65 and ¶ 482).

As per claim 18, Van Luchene discloses a method for conducting real-time dynamic consumer surveys, the method under control of one or more computer systems, comprising;
providing a graphic-user interface for administering the real-time dynamic consumer surveys (see ¶ 315);
providing a set of user-defined entities of interest related to a good or service stored in a data storage (see Abstract; ¶ 142, ¶ 168-170, ¶ 267, and ¶ 303-308); 
providing a set of user-defined attributes of interest related to a good or service stored in a data storage (see Abstract; ¶ 79-83, ¶ 101, ¶ 196, and ¶ 315);

a memory device including instructions that (see ¶ 54), when executed by the processor, causes the processor to execute instructions for:
(a) beginning a consumer survey by asking the consumer, via the graphic-user interface to provide an overall rating of experience with the good or service and providing an open-ended prompt, via the graphic-user interface, to the consumer of the good or service regarding the consumers experience with said good or service (see ¶¶ 85, 100, 315 and ¶ 654); 
(b) receiving the consumer’s response to said open-ended prompt (see ¶ 141-144, ¶ 147, ¶ 196 and ¶ 424); 
(c) analyzing text of said response to the open-ended prompt to identify the presence of a user-defined entity that corresponds to a user-defined attribute (see ¶ 267, ¶ 310 and ¶ 610); 
(d) determining that the text of said response to the open-ended prompt does not include one of the user-defined entity that corresponds to the user-defined attribute (See ¶ 101, ¶ 477 and ¶ 315);
(e) dynamically create a follow-up question using predictive modeling to prompt the consumer to input additional information regarding the user-defined entity or the user-defined attribute to form an entity/attribute to form the entity/attribute pair (see (see ¶ 65-71, ¶ 121-122, ¶ 144-148, ¶ 196, ¶ 315, ¶ 487 and ¶ 676)); and 
(f) displaying the follow-up question in the graphic-user interface (see ¶ 24, ¶ 312 and ¶ 315).
Van Luchene discloses a database or repository contains information about an end user’s previous search activity, a number of database such as, survey database may be used to maintain and track survey question, survey answers, such as questions associated with Hyundai dealer and answers corresponding to the questions (see ¶ 77-83, and ¶ 86).
Van Luchene does not explicitly disclose a user-defined data storage for storing the various data; however, Strubbe in an analogous art for performing product survey discloses a data storage of a database contains the specific answers and information about questions for a topic, the database has pre-defined answers linked together by question templates (see col. 3, ll. 15-39 and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Van Luchene discloses one or more survey questions are sent to the searcher, if a searcher responds by indicating interest in a car GPS, the searcher could be asked an additional follow-on question such as “Are you interested in purchasing a car GPS unit?” generating the survey based on the geographic location and the keyword string, outputting the survey, receiving an answer, and outputting an advertisement based on the answer. See ¶ 65-71, ¶ 144-148 and ¶ 315.  
Smeed in an analogous art for generating customized observation questions to meet the particular needs of a client discloses
  dynamically create a follow-up question regarding the user-defined attribute using predictive modeling (see ¶ 24, ¶ 28, and claim 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene and in view of Strubbe to include the teaching of Smeed in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more dynamic solution to create customized survey questions, enabling better decision. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 20, Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses the method of claim 19, wherein evaluating the linguistic connectivity of the user-defined entity and the user-defined attribute further comprises a determination of a verb-phrase within the text of the response (see Abstract; col. 3, ll. 40-61, col. 19, ll. 51-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 21 Van Luchene does not explicitly disclose the following limitations; however, Strubbe discloses method of claim 19, further comprising determining a subject, object, and verb of the response (see Abstract; col. 3, ll. 40-61, col. 19, ll. 51-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Luchene to include the teaching of Strubbe in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for data management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 10-11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene and in view of Strubbe and Smeed as applied to claims 1-9, 12, 14-18 and 20-21  above, and further in view of Guha et al., (US 2012/0245925, hereinafter: Guha).
As per claim 10, Van Luchene discloses the user may click on the advertisement to receive discount (see ¶ 133), and clicks on the vendor’s link to purchase a good or service (see ¶ 196). 
 (See Fig. 14, ¶ 69, ¶ 125 and ¶ 161). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe and Smeed to include the teaching of Guha in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced graphical user interface for topic management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Van Luchene discloses the user may click on the advertisement to receive discount (see ¶ 133), and clicks on the vendor’s link to purchase a good or service (see ¶ 196). 
Van Luchene, Strubbe and Smeed do not explicitly disclose the following limitations; however, Guha discloses the system of claim 10, wherein if the entity/attribute pair corresponding to one of the user-defined topics corresponding to one of the plurality of icons is present in the response, cause a visual appearance of the icon corresponding to said user-defined topic to be modified (see Fig. 14, ¶ 161-166). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe and Smeed to include the teaching of Guha in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced graphical user interface for topic management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, Van Luchene, Strubbe and Smeed do not explicitly disclose the following limitations; however, Guha discloses the method of claim 18, wherein determining whether the user-defined entity present in the text corresponds to the user-defined attribute further comprises evaluating the linguistic connectivity between the user-defined entity and the user-defined attribute using natural language processing (NLP) or computational linguistics (see ¶ 8, ¶ 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe and Smeed to include the teaching of Guha in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an enhanced graphical user interface for topic management, in turn of operational efficiency. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Luchene and in view of Strubbe and Smeed as applied to claims 1-9, 12, 14-18 and 20-21 above, and further in view of Chase (US 2004/0230659)
As per claim 13, Van Luchene discloses the user may entering his request via a keyboard in to a browser (see ¶ 143). 
Van Luchene, Strubbe and Smeed do not explicitly disclose the following limitations; however, Chase discloses the system of claim 12, wherein the memory device further includes instructions that, when executed by the processor, causes the system to detect the time between consumer keystroke’s and to analyze the text of the response to the open-ended question only after a predetermined period of time has passed from the consumer’s last keystroke (See at least Chase ¶ 165 detect a plurality of different keystroke actions). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Van Luchene and in view of Strubbe and Smeed to include the teaching of Chase in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of data analysis, resulting in more focused solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624